Citation Nr: 0327526	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $20,147.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Phoenix, Arizona, Regional Office (RO) Committee 
on Waivers and Compromises (COWC) that granted the veteran a 
partial waiver in the amount of $14,376 of his $34,523 total 
overpayment.  The issue before the Board is waiver of 
recovery of the remaining balance of the overpayment, 
$20,147.


REMAND

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In this case, the documentary evidence has 
raised the issue of the validity of the debt.

In a letter received by the RO on September 7, 1999, the 
veteran indicated that he "would like to dispute the amount 
of the debt . . . ."  This statement appears to have been 
disregarded by the RO.  For instance, in a letter from the 
RO, dated October 21, 1999, the veteran was asked to clarify 
whether he was requesting a local hearing or if he was 
requesting a waiver of the debt; contesting the validity of 
the debt was not an option made available to the veteran.  
Thus, the evidentiary record suggests the RO blurred the 
distinction between challenging the validity of the debt and 
requesting waiver of overpayment, to the extent that more 
recent submissions from the veteran only addressed matters 
related to waiver of overpayment.  Despite the veteran's 
recent statements, however, a plain reading of his September 
7, 1999, letter sufficiently raises the issue of the validity 
of the debt.

When a veteran both challenges the validity of the debt and 
requests waiver, the RO must fully review the file and any 
material the veteran submits, and make appropriate written 
findings with regard to the validity of the debt.  VAOPGCPREC 
6-98.  While the RO has determined that a $34,523 overpayment 
occurred and that a partial waiver of that amount was 
appropriate, the veteran has not been offered an explanation 
as to how the overpayment was calculated.  

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(2003).  
As the veteran has challenged the validity of the 
indebtedness, further review of his waiver claim by the Board 
at this time must be deferred pending formal adjudication of 
this issue.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991). 

As noted in the Introduction, the COWC granted a partial 
waiver of recovery.  The COWC's partial waiver, however, 
presumes the amount of the original debt ($34,523) is valid, 
which is a matter in dispute in this case.  As the validity 
and waiver issues are inextricably intertwined, the 
sequential approach to RO adjudication of these issues would 
appear to best advance the interests of the veteran, the RO, 
and the Board.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  The RO 
should therefore consider the validity of the entire debt, 
$34,523, not the balance of the debt that was denied waiver 
of recovery.

Lastly, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  However, the VCAA 
notification procedures do not apply in waiver cases.  Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Chapter 53 of 
Title 38, U.S. Code (which governs waiver requests) contains 
its own notice provisions and should be considered during the 
development of the issues addressed herein.


Accordingly, the case is remanded for the following:

1.  Adjudicate the veteran's claim 
concerning the validity of the $34,523 
debt, completing a full audit for the 
entire period covered by the 
overpayments, which fully justifies the 
amounts charged.  Provide an accounting 
to the veteran, explaining the amount 
of the overpayment and how it was 
calculated.  Notify him of the 
determination and of his appellate 
rights, including the need to file a 
notice of disagreement and, following 
issuance of a statement of the case, a 
substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim 
in conjunction with the current appeal.

2.  After establishing the validity of 
the veteran's debt, secure a new 
financial status report and 
readjudicate the claim requesting 
waiver of recovery of the overpayment 
of pension benefits.  If the findings 
remain adverse to the veteran, provide 
him and his representative a 
supplemental statement of the case and 
an opportunity to reply thereto.

3.  Ensure that all notification and 
development action required by Chapter 
53 of Title 38, U.S. Code, is 
completed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




